Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 9/25/2019 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/2019, 3/16/2020, 12/29/2020, and 12/30/2020 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing sub-module and return sub-module recited in claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "actuation sub-module" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the limitation as "the actuation module".
Claim 12 recites the limitation "the heat resistance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner is treating claim as dependent upon claim 11 which recites "a heat resistance".

Claim 14 recites the limitation "the third series of orifices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner is treating claim 14 as being dependent upon claim which recites the third series of orifices.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacher (DE 102006028295) (refer to IDS filed 9/25/2019) (see English Machine Translation provided by Espacenet).
Re claim 1: Bacher discloses a device for dehumidifying a closed housing (housing of 1, fig. 1) of a vehicle headlamp (1, fig. 1) to prevent moisture from occurring in said closed housing, the device comprising: a first box (3, fig. 1) defining a first chamber (3.1, fig. 1), the first box (3) comprising at least two series of orifices (6.1, 6.2, fig. 1), each series of orifices (6.1, 6.2) comprising at least one orifice (6.1, 6.2), one first series of orifices (6.1, fig. 1) being 

Re claim 2: Bacher discloses at least a second shutter (7.2, fig. 1) configured to, alternatively: open (see fig. 2) the second series of orifices (6.2, fig. 2) when the first shutter or shutters (7.1, fig. 2) close the first series of orifices (7.1), and close (see fig. 1) the second series of orifices (6.2, fig. 1) when the first shutter or shutters (7.1, fig. 1)open the first series of orifices (7.1).  

Re claim 4: Bacher discloses wherein the actuation module (implicit actuator in 7.1, see para [0036]) comprises: a closing sub-module (module of 7.1, 7.2, fig. 2) configured to close the first series of orifices (6.1, fig. 2) via the first shutter or shutters (7.1, fig. 2) when said actuation module is activated (see fig. 2), and a return sub-module (module of 7.1, 7.2, fig. 1) configured to bring the first shutter or shutters (7.1, fig. 1) to open the first series of orifices (6.1, fig. 1) when said actuation module is inactivated (see fig. 2).  


Re claim 6: Bacher discloses the first shutter or shutters (7.1. fig. 1) comprise a first plate parallel (plate of 7.1, fig. 1) to a plane (vertical plane of 6.1, fig. 1) containing the first series of orifices (6.1, fig. 1), the first plate (plate of 7.1) comprising at least a first open part (openings of 7.1, fig. 1) and at least a first sealing part (sealing part of 7.1, fig. 1), the actuation module (implicit actuator of 7.1, see para [0036]) being configured to move the first plate parallel (plate of 7.1) to the plane containing the first series of orifices (6.1) so that the first plate occupies alternatively at least one or the other of the following positions: a first position (see fig. 1) wherein the first open part or parts (open parts of 7.1) coincide with the orifice or orifices of the first series of orifices (6.1) to open the orifices of the first series of orifices, and a second position (see fig. 2) wherein the first sealing part or parts (sealing parts of 7.1) coincide with the orifice or orifices of the first series of orifices (6.1) to close the orifices of the first series of orifices (6.1).  

Re claim 7: Bacher discloses the second shutter or shutters (7.2, fig. 1) comprise a second plate parallel (plate of 7.2, fig. 1) to a plane (vertical plane of 6.2, fig. 1) containing the second series of orifices (6.2, fig. 1), the second plate (plate of 7.2) comprising at least a second open part (opening of 72, fig. 2) and at least a second sealing part (sealing part of 7.2, fig. 1), the 

Re claim 11: Bacher discloses the heating element (8, fig. 2) comprises a heat resistance (heating resistance PTC, see para [0013] and [0040]).  

Re claim 12: As best understood, Bacher discloses the heating element (8, fig. 2) is configured to operate when the heat resistance (heating resistance PTC, see para [0013] and [0040]) reaches a predetermined temperature (temperature of PTC).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Hella (EP 1818609) (refer to IDS filed 9/25/2019) (see English Machine Translation provided by Google Patents).
Re claim 8: Bacher teaches the first shutter or shutters (7.1, fig. 1) comprise a first sealing plate (plate of 7.1, fig. 1) parallel to a plane (vertical plane of 6.1, fig. 1) containing the first series of orifices (6.1, fig. 1).
However, Bacher fails to teach the actuation plate being configured to move the first sealing plate according to a normal of the plane containing the first series of orifices so that the first sealing plate occupies at least one or the other of the following positions: a first position wherein the first sealing plate is pressed against the orifice or orifices of the first series of orifices to close the orifices of the first series of orifices, and a second position wherein the first sealing plate is moved away from the orifice or orifices of the first series of orifices to open the orifices of the first series of orifices.  
Hella teaches a first shutter or shutters (8, fig. 1) comprise a first sealing plate (vertical plates of 8, fig. 1) parallel to a plane containing the first series of orifices (opening of 20, fig. 1), the actuation plate (plate of 8, fig. 1) being configured to move the first sealing plate according to a normal of the plane (horizontally, fig. 1) containing the first series of orifices (orifice of 20, fig. 1) so that the first sealing plate (plate of 8) occupies at least one or the other of the following positions: a first position (see fig. 1) wherein the first sealing plate (plate of 8) is pressed against the orifice or orifices of the first series of orifices (opening of 20) to close the orifices of the first series of orifices (see fig. 1), and a second position (see fig. 2) wherein the first sealing plate (plate of 8) is moved away from the orifice or orifices of the first series of orifices (opening of 20) to open the orifices of the first series of orifices (see fig. 2).  

Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to change the direction the shutters close the orifices, since it has been held that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Re claim 9: Bacher teaches the second shutter or shutters (7.2, fig. 1) comprise a second sealing plate (plate of 7.2, fig. 1) parallel to a plane (vertical plane of 6.2, fig. 1) containing the second series of orifices (6.2, fig. 1).
However, Bacher fails to teach the actuation module also being configured to move the second sealing plate according to a normal of the plane containing the second series of orifices so that the second sealing plate occupies at least one or the other of the following positions: a first position wherein the second sealing plate is pressed against the orifice or orifices of the second series of orifices to close the orifices of the second series of orifices when the first sealing plate 
Hella teaches a second shutter or shutters (8, fig. 1) comprise a second sealing plate (vertical plates of 8, fig. 1) parallel to a plane containing the second series of orifices (opening of 20, fig. 1), the actuation plate (plate of 8, fig. 1) being configured to move the second sealing plate according to a normal of the plane (horizontally, fig. 1) containing the second series of orifices (orifice of 20, fig. 1) so that the second sealing plate (plate of 8) occupies at least one or the other of the following positions: a first position (see fig. 1) wherein the second sealing plate (plate of 8) is pressed against the orifice or orifices of the second series of orifices (opening of 20) to close the orifices of the second series of orifices (see fig. 1), and a second position (see fig. 2) wherein the second sealing plate (plate of 8) is moved away from the orifice or orifices of the second series of orifices (opening of 20) to open the orifices of the second series of orifices (see fig. 2).  
Therefore, in view of Hella, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the actuation direction of the shutter or shutters such that the actuation module also being configured to move the second sealing plate according to a normal of the plane containing the second series of orifices so that the second sealing plate occupies at least one or the other of the following positions: a first position wherein the second sealing plate is pressed against the orifice or orifices of the second series of orifices to close the orifices of the second series of orifices when the first sealing plate is in its second position, and a second position wherein the second sealing plate is moved away against the orifice or orifices of the second series of orifices to open the orifices of the second 
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to change the direction the shutters close the orifices, since it has been held that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Re claim 10: As best understood, Bacher fails to teach the heating element corresponds to a component of the actuation module that is configured to emit heat when the actuation module is activated
Hella teaches the heating element (8, fig. 1) corresponds to a component of the actuation module (1, fig. 1) that is configured to emit heat (see page 5 paragraph 8) when the actuation module (1) is activated.  
Therefore, in view of Hella, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the heating element of Bacher when the actuation module is activated such that the heating element corresponds to a component of the actuation module that is configured to emit heat when the actuation module is activated, in order to provide simultaneous heating and actuation of the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Ah (US 2015/0330594).

Ah teaches a heating element (20, 40, fig. 1) (see para [0051]) comprises an electromagnetic element (26, fig. 2) (magnet, see para [0035]).
Therefore, in view of Ah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heating element of Bacher with an electromagnetic heating element, in order to provide another means of heating the device up.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the heating element of Bacher with an electromagnetic heating element, since it has been held that simple substitution of one known element for another to obtain predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Berne et al. (US 2002/0121357) (hereinafter Berne).
Re claim 15: Bacher teaches a vehicle headlamp (1, fig. 1) comprising a housing (housing of 2, fig. 1), wherein the housing (housing of 2) comprises a wall (wall of 2 connected to 3, fig. 1) through which is attached a device (3, fig. 1) configured to dehumidify said housing or to prevent moisture from occurring in said closed housing according to claim 1 (see rejection of claim 1), the inside of the housing (2, fig. 1) communicating with the first chamber (chamber of 3, fig. 1) of the first box (3) of said device (3) via the first series of orifices (6.1, fig. 1), the 
However, Bacher fails to teach the housing closed by a glass and housing at least one light source.
Berne teaches a housing (7, fig. 1) closed by glass (9, fig. 1) (glass, see para [0031]) and housing at least one light source (10, fig. 10 (lamp, see para [0031]).
Therefore, in view of Berne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the headlamp of Bacher includes a housing closed by a glass and housing at least one light source, in order to provide light and protect the light allowing the removal of condensation. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a second box defining a second chamber, the second box being configured so that the second chamber communicates with the first chamber via the second series of orifices, the second box comprising a third series of orifices configured so that the second chamber communicates with the outside of the closed housing with respect to claim 3 as specifically called for in the claimed combinations.
14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable since it is dependent upon claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Puente et al. (US 2017/0015235) and Sander et al. (US 2016/0084471) disclose a similar headlamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZHENG SONG/Primary Examiner, Art Unit 2875